951 P.2d 720 (1998)
326 Or. 325
In re Complaint as to the CONDUCT OF Barry Leo TAUB, Accused.
OSB 95-60; SC S44347.
Supreme Court of Oregon.
Argued and Submitted January 7, 1998.
Decided January 23, 1998.
John Fisher, Eugene, argued the cause for accused. George W. Kelly, Eugene, filed the brief.
Jane E. Angus, Lake Oswego, argued the cause and filed the brief for the Oregon State Bar.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, GRABER, DURHAM and KULONGOSKI, JJ.[*]
PER CURIAM.
In this disciplinary proceeding, the Oregon State Bar (Bar) charged the accused with 17 separate violations of the Code of Professional Responsibility and related statutes. A trial panel of the disciplinary board found the accused guilty of 16 violations. The panel determined that the appropriate sanction was disbarment.
On de novo review of the decision of the trial panel, the accused acknowledges that the historical facts that were found by the trial panel are correct. The accused nonetheless asserts that certain of the findings of guilt based on those findings of fact may not be sustained because, as the accused sees it, he suffered from an emotional condition that prevented him from forming the requisite mental state to be guilty of some of the charges.
A recitation of the pertinent facts would not benefit the Bar or the public. It is sufficient to say that we are satisfied that, based solely on the violations of rules and statutes that the accused acknowledges that he may be found guilty of committing, the accused should be disbarred. We thus are not required to resolve the questions raised by the accused with respect to his emotional state as it affects either his guilt of, or the sanction that should be imposed with respect to, any additional charges.
The accused is disbarred.
NOTES
[*]  Fadeley, J., did not participate in the consideration or decision of this case.